Case 4:20-cv-04040-SOH-BAB Document 14                  Filed 07/02/20 Page 1 of 2 PageID #: 74



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 DEWAYNE ANTONIO EDWARDS                                                                 PLAINTIFF

 v.                                     Civil No. 4:20-cv-04040

 SERGEANT GRIFFEY, Miller County Detention
 Center (“MCDC”); WARDEN WALKER; OFFICER
 ELLIS; OFFICER POOLE; OFFICER WEBB;
 OFFICER SALVADOR; OFFICER LEAKES;
 JANE DOE; and JOHN DOE                                                              DEFENDANTS

                                               ORDER

        Before the Court is the issue of Plaintiff’s filing of an Amended Complaint (ECF No. 9)

 and a Second Amended Complaint (ECF No. 11) which were not signed. The Federal Rules of

 Civil Procedure require pleadings to be signed by a party or the attorney representing that party.

 Pursuant to Rule 11, the Court must strike an unsigned paper unless the omission is promptly

 corrected after being called to the attention of an attorney or party. The Court notified Plaintiff he

 had not signed the Amended Complaint or the Second Amended Complaint. (ECF Nos. 10, 12).

 Instead of signing either of these pleadings Plaintiff filed a signed Third Amended Complaint with

 the Court on June 30, 2020. (ECF No. 13). Accordingly, the Clerk is DIRECTED to strike

 from the docket Plaintiff’s Amended Complaint (ECF No. 9) and Plaintiff’s Second

 Amended Complaint (ECF No. 11). The Clerk is also DIRECTED to change the name of

 Plaintiff’s Third Amended Complaint (ECF No. 13) to “First Amended Complaint”.

        IT IS SO ORDERED this 2nd day of July 2020.

                                                /s/Barry A. Bryant
                                                HON. BARRY A. BRYANT
                                                UNITED STATES MAGISTRATE JUDGE
Case 4:20-cv-04040-SOH-BAB Document 14   Filed 07/02/20 Page 2 of 2 PageID #: 75
